DETAILED ACTION
Claim Status
	Claims 1-4, 6-9, 25, and 26 are pending and examined in the following Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to introducing a first nucleic acid and introducing simultaneously a second nucleic acid. Claims 2 and 3 are directed toward simultaneously introducing the first and second nucleic acids into the cell and separately introducing the first and second nucleic acids into the cell. 
The claims are rendered indefinite because it is unclear what is intended by the recitation of simultaneous in claim 1 where claims 2 and 3 are directed to both simultaneously introducing the first and second nucleic acids and separately introducing the first and second nucleic acids. In other words, the structure of the claims suggests that the second nucleic acid is introduced 
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su et al (Enzyme and Microbial Technology, 2007, 40: 1496-1502) in view of Dafny-Yelin et al (Plant Physiology, 2007, 145(4): 1118-1128); Demain et al (Biotechnology Advances, 2009, 27(3): 297-306); Agarwal et al (Transgenic Res, 2008, 17: 881-896); Takos et al (The Plant Journal, 2000, 21(1): 43-52); Bakker et al (US 7897842); and D’Aoust et al (WO 2008151440 A1).
The claims are drawn to a method for generating a deglycosylated polypeptide of interest in a plant cell comprising a first nucleic acid encoding a bacterial PNGase F polypeptide fusion protein comprising a plant signal peptide operably linked to a promoter that expresses nucleic acid sequence encoding the polypeptide; and a second nucleic acid comprising a nucleotide sequence encoding the polypeptide of interest that contains a glycosylation site in the plant cell operably linked to a promoter to drive expression of the nucleotide sequence, wherein the polypeptide of interest is deglycosylated by the PNGase F in vivo, wherein the PNGase F 
The claims require the presence of an endoplasmic reticulum retention sequence on both the glycoprotein as well as the PNGase F polypeptide. 
The claims also require the method of claim 1 comprising simultaneously introducing or separately introducing the first and second nucleic acids into the cell. The claims also require that the method of claim 1 comprises a nucleic acid construct comprising said first and second nucleic acids. 
The claims also require that the first and second nucleic acids are introduced into the cell via an Agrobacterium construct.
Su teaches transgenic expression of PNGase F in transgenic yeast. See abstract. 
Su also teaches that PNGase has been discovered in bacteria and almonds. Su also teaches that PNGase F is extensively used as a biochemical tool for the study and analysis of glycoproteins as well as the deglycosylation of glycoproteins for the structural analysis and the biosynthesis of N-linked glycoproteins. See Introduction on page 1496. 
Su teaches that “production and purification of native PNGase F is a time-consuming, multi-step process with low yield in Flavobacterium meningosepticum. In order to increase protein production, to simplify the purification step and to obviate to work with large cultures of F. meningosepticum, a human pathogen we designed a novel strategy, by which PNGase F was engineered on the surface of yeast, thus simplified protein purification procedure.” See page 1496.
Su does not teach transformation of two nucleic acids, by any means, such that the expression of the nucleic acid encoding a polypeptide of interest is deglycosylated. Su does not Agrobacterium construct. Su does not teach agroinfiltration or transient expression. Su does not teach the action of PNGase F results in at least 90% of the polypeptide to be deglycosylated in vivo. 
Dafny-Yelin teaches transient expression of foreign genes in plant cells. See page 118, left column, first paragraph. 
Dafny-Yelin teaches utilizing Agrobacterium vectors to insert multiple genes by single gene vectors and to insert multiple genes by a single vector. See pages 1119 and 1120. One of ordinary skill in the art would recognize that the introduction of multiple genes on a single construct would represent a simultaneous introduction of said multiple genes. One of ordinary skill in the art would have further recognized that single gene vectors would require a second promoter. 
Dafny-Yelin teaches the expression of multiple enzymes in transgenic plants. See page 1120, paragraph bridging left and right columns. 
Demain teaches that non-glycosylated proteins are usually made in E. coli or yeasts and they constitute 40% of the therapeutic protein market. See page 299, first paragraph. 
Demain teaches that “many enzymes are used as therapeutic agents to treat gastro-intestinal and rheumatic diseases, thromboses, cystic fibrosis, metabolic disease and cancer.” See page 298, right column, third paragraph. 
Demain also teaches that transgenic plants are believed to be even better than microbes in terms of cost, protein complexity, storage, and distribution. See page 304, second paragraph. 
Agarwal teaches the utilization of both the PR-1a signal peptide and ER retention signal (KDEL) in a plant construct expressing the human AAT gene. See abstract. 

Agarwal teaches that the construct containing PR1a and KDEL accumulated at the highest levels. See Table 2. 
Takos teaches that the PR1a signal peptide is a secretion signal peptide. See abstract. 
Bakker teaches that new glycosylation patterns can be obtained through the expression of glycosyltransferase and glycosidase genes in production cell lines. See col. 4, lines 20-22. Bakker also teaches that GnTIII, also known as “GlcNAc-transferase” or N-acetylglucosaminyl-transferase III, transfers bisecting GlcNAc residues on N-glycan chains. See col. 4, lines 27-29. Bakker teaches the production of modified glycoproteins in plants by expressing a hybrid protein comprising ER retention signals. See col. 4, second full paragraph. Bakker teaches that the number of N-glycans containing 2 or more GlcNAc residues increased from 16 to 92%. See paragraph bridging cols. 47 and 48. 
D’Aoust teaches agroinfiltration led to proteins reaching 1.5g/kg FW (approximately 25% TSP). D’Aoust also teaches that this expression level was higher than other multi-virus transient expression systems. See page 13, paragraph 0046.  D'Aoust teaches glycoproteins having a modified N-glycosylation profile. See page 7, paragraph 0026. D’Aoust teaches that transient expression systems allow for a limited expression to reduce the effect when producing a toxic product in a plant. See paragraph 00112. 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the yeast expressed PNGase F of Su for plant expression because Demain teaches that non-glycosylated proteins make 40% of the therapeutic protein market. Given the fact that PNGase F has been previously discovered in plants, an almond, one 
Furthermore, it would have been obvious to those of ordinary skill in the art that glycosylation of a protein that is not naturally glycosylated would change the functional properties of said non-glycosylated protein. Therefore, given the benefits of expressing therapeutic proteins as taught by Demain, it would have been obvious to one of ordinary skill in the art to co-express PNGase F, an enzyme that removes N-linked glycosylation, to generate proteins that lack N-linked glycans.  
One of ordinary skill in the art would have been motivated to express PNGase F in plants because Bakker specifically suggests expressing glycosidases to modify the N-glycosylation pattern observed on transgenic plants. Given the effectiveness of plants for the production of recombinant proteins, the fact that plant N-glycans are immunogenic as taught by D’Aoust, one 
With respect to the addition of an ER retention signal for expression of the polypeptides of the invention, the ordinary artisan would have found it obvious to make such a modification because Agarwal teaches that the combination of PR-1a and KDEL increased recombinant protein accumulation. 
One of ordinary skill in the art would have had a reasonable expectation of success generating said transgenic plants because Dafny-Yelin teaches that multiple genes are capable of being introduced in a transgenic plant system. Thus, one of ordinary skill in the art would have reasonably expected that co-expression of a nucleic acid encoding PNGase F and a nucleic acid encoding a therapeutic protein containing a glycosylation site would yield a plant transiently expressing both nucleic acids to produce a recombinant protein of interest. 
With respect to the limitation that substantially all of the proteins are deglycosylated by the action of PNGase F, the Examiner notes that Bakker finds that when they co-expressed GnTIII, a glycosyltransferase that transfers a GlcNAc residue, at least 90% of glycoproteins produced in a plant having GnTIII contained a GlcNAc residue. Thus, the result to co-express PNGase F with a glycoprotein in vivo would have been reasonably expected to result in at least substantially all of the proteins to lack N-glycans because such is the function of PNGase F. 


Response to Arguments: 

	This argument is not found persuasive. D’Aoust demonstrates that transient expression by agroinfiltration led to higher expression levels than stably transformed plants. Despite the fact that Dafny-Yelin and Bakker utilized transgenic plants, the knowledge of the ordinary artisan is such that transient expression by agroinfiltration was well-known at the time the invention was made. 

	Applicant urges that Su fails to provide a reasonable expectation that PNGase would have activity on a co-expressed protein. See page 6 of the remarks.
	This argument is not found persuasive. While Su may have used an extracellular display method, the rejection addresses this above. “Given the fact that PNGase F has been previously discovered in plants, an almond, one of ordinary skill in the art would have recognized that PNGase F would have been functional in plant cells to perform its native function, i.e. deglycosylation of glycoproteins.”
	Furthermore, the art is replete with numerous examples of recombinantly produced proteins retaining their function. For example, green fluorescent protein is a bioluminescent protein found in jellyfish that has been used in a variety of contexts, including protein tagging to cellular trafficking of the tagged protein. 
	Bakker, as cited in the above rejection, introduces a mammalian GnTIII that is not normally present in plants to alter the endogenous glycosylation pattern of plants. See abstract. 

	Applicant argues that the combination of the references must be motivated by the art, not from following the teachings of the present invention as a template or using hindsight bias. See page 6 of the remarks. 
This argument is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Su teaches that “production and purification of native PNGase F is a time-consuming, multi-step process with low yield in Flavobacterium meningosepticum. In order to increase protein production, to simplify the purification step and to obviate to work with large cultures of F. meningosepticum, a human pathogen we designed a novel strategy, by which PNGase F was engineered on the surface of yeast, thus simplified protein purification procedure.” Thus, working a human pathogen to obtain PNGase F is undesirable. D’Aoust teaches that plants having transiently expressed a protein of interest can yield high levels of said protein of interest, while avoiding lengthy production times, selection of elite transgenic lines, 
	Furthermore, given the amount of money in the aglycosylated, recombinant protein market and the effectiveness of plant production taught by the combination of Dafny-Yellin and D’Aoust, the ordinary artisan would have been motivated to engineer plants, instead of yeast, to recover aglycosylated proteins. 

	Applicant argues that Dafny-Yelin does not teach that PNGase F can be expressed in plants. Applicant argues that Dafny-Yellin does not teach that PNGase F can be expressed in plants or that it can be co-expressed with a protein of interest, or that co-expression of PNGase Fleads to deglycosylation of over 90% of the peptide of interest. See page 6 of the remarks.
	This is not found persuasive. Su teaches that PNGase F has been found in almond, a plant. The prior art is replete with evidence that plants are capable of co-expressing multiple proteins. D’Aoust co-expresses multiple proteins to modify glycosylation of plant produced proteins. Bakker also co-expresses multiple proteins to modify glycosylation of proteins. In fact, Bakker suggests introducing at least three different heterologous proteins. See claim 11. 
	With respect to the requirement that PNGase F deglycosylation is 90% effective on the peptide of interest, the Examiner notes that this result naturally flows from the co-expression of PNGase F and a protein of interest. 

	Applicant argues that the Dafny-Yelin teaches that the basic designs of many of these vectors are quite restrictive and rarely permit the cloning and transfer of more than a single target gene. Applicant further argues that Dafny-Yelin states that further research is needed to determine whether such long constructs with repetitive elements remain stable in both bacteria and plant cells. See page 6 of the remarks.
	This argument is not found persuasive. Curiously, Applicant refers to stable expression in both plant and bacteria to demonstrate a lack of reasonable expectation of success after previously arguing that the instantly claimed invention is directed to non-transgenic plants. It is unclear how this conclusion supports Applicant’s argument for a lack of a reasonable expectation of success when the instant claims are not directed toward stable expression in plants. Furthermore, Bakker and D’Aoust both demonstrate success introducing multiple vectors into plants for modification of glycosylation of plants. Thus, despite the teachings of Dafny-Yelin as argued by Applicant, the ordinary artisan would have recognized that there are constructs that are capable of successfully introducing multiple genes. 

	Applicant argues that Demain teaches that non-glycosylated proteins are made in E. coli and yeasts and not plants. See page 7 of the remarks.
	This argument is not found persuasive. Demain states that non-glycosylated proteins are usually made in E. coli and yeasts. Demain does not state that plants do not make non-glycosylated proteins. 


	This argument is not found persuasive. MPEP 2145 makes clear that a teaching away requires that a reference must criticize, discredit, or otherwise discourage the solution as claimed. In the instant case, Demain has merely disclosed alternatives and is silent with respect to plants. Thus, Demain does not teach away. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Agarwal and Takos do not motivate the use of a PNGase F. Applicant argues that Bakker uses a transgenic plant and does not teach expression of a bacterial PNGase F that is transiently expressed. Applicant concludes that D’Aoust merely teaches agroinfiltration. See page 7 of the remarks. 
This argument is not found persuasive. It is the combination of all references cited in the rejection that are at issue. Applicant’s analysis of each of the references, including D’Aoust all require that PNGase F be transiently expressed in a plant. In other words, Applicant requires that a single reference anticipate the instantly claimed invention. However, the MPEP is clear that a specific teaching and/or reduction to practice is not required to sustain a conclusion of obviousness. The MPEP is clear that teaching, suggestion, or motivation is but one way of 
The rationale for obviousness has been discussed in response to arguments and the rejection above. Briefly, Su provides evidence that isolation of PNGase F is potentially dangerous and has low yields. Dafny-Yelin demonstrates the level of the ordinary artisan at the time the invention was made, including vector design, simultaneous introduction of multiple genes, and the expression of enzymes in plants. Demain demonstrates why one of ordinary skill in the art would have been motivated to create aglycosylated proteins, given the large therapeutic protein market and also discloses the benefits of using plants as opposed to microbes for the production of therapeutic proteins. Su also teaches that engineering yeast to express PNGase F reduced time-consuming purification procedures and increased yields. Bakker and D’Aoust provide motivation for modifying N-glycosylation in plants and co-expression of multiple genes. D’Aoust also provides motivation for transient expression of glycosylation modifying enzymes. As explained, D’Aoust teaches increased yields when using agroinfiltration and that problems of glycosylation modification can be mitigated by using agroinfiltration. 

Applicant argues that the results are unexpected because transient introduction resulted in normal plants because all glycosylation enzymes are present. Applicant argues that what would be expected is that some proteins would be processed and retain their glycosylation some of the proteins would be de-glycosylated by PNGase. Applicant argues that the instant invention shows that all protein is deglycosylated. See pages 7 and 8 of the remarks. 
This argument is not found persuasive. It is unclear how retaining all glycosylation enzymes when the invention does not modify them is evidence of unexpected results. Applicant 
However, this is not what would be expected. Bakker explains that N-linked glycans start in the endoplasmic reticulum. Through a series of trimming reactions in the ER and cis-golgi, oligosaccharides are added to a growing structure (high mannose structures) that result in complex glycans in the Golgi. By targeting PNGase F to the ER, this trimming and addition of oligosaccharides is eliminated because PNGase F “cleaves the amide bond between the proximal N-acetylglucosamine and the linker asparagine residue.” Thus, the structure of N-glycans is eliminated and the series of steps for glycan maturation cannot take place. Thus, the fact that all N-glycans are eliminated is not unexpected. 
Applicant’s references to Figures 4A, 4B, and 8, Figure 7 and Mamedov do not support Applicant’s contention of unexpected results in light of how glycosylation is known to proceed. 

Claims 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su et al (Enzyme and Microbial Technology, 2007, 40: 1496-1502) in view of Dafny-Yelin et al (Plant Physiology, 2007, 145(4): 1118-1128); Demain et al (Biotechnology Advances, 2009, 27(3): 297-306); Agarwal et al (Transgenic Res, 2008, 17: 881-896); Takos et al (The Plant Journal, 2000, 21(1): 43-52); Bakker et al (US 7897842); and D’Aoust et al (WO 2008151440 A1) as applied to claims 1-4, 9, 25, and 26 above, and further in view of Daniell et al (US 20020174453).
The claims is drawn to a plant cell that is a Nicotiana bethamiana plant cell. 
The teachings of Su in view of Dafny-Yelin, Demain, Agarwal, Takos, Bakker and D’Aoust have been discussed in the above rejection. 
Nicotiana bethamiana plants as a plant bioreactor. 
Daniell teaches expression of a recombinant protein in Nicotiana benthamiana. See paragraph 0005. 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the teachings of Su in view of Dafny-Yelin, Demain, and Agarwal for plant expression and deglycosylation of proteins to specifically use Nicotiana benthamiana as the plant expression system. One of ordinary skill in the art would have been motivated to use N. bethamiana as the plant expression system because Daniell teaches that previous experiments have expressed and assembled a full-length monoclonal antibody. One of ordinary skill in the art would have further recognized that the substitution of one plant expression system for another plant expression system is the substitution of functional equivalents, especially absent evidence to the contrary or any unexpected result. One of ordinary skill in the art would have had a reasonable expectation of success utilizing Nicotiana benthamiana as the plant expression system using standard molecular cloning methods known to those of ordinary skill in the art. 

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su et al (Enzyme and Microbial Technology, 2007, 40: 1496-1502) in view of Dafny-Yelin et al (Plant Physiology, 2007, 145(4): 1118-1128); Demain et al (Biotechnology Advances, 2009, 27(3): 297-306); Agarwal et al (Transgenic Res, 2008, 17: 881-896); Takos et al (The Plant Journal, 2000, 21(1): 43-52); Bakker et al (US 7897842); and D’Aoust et al (WO 2008151440 A1) as applied to claims 1-4, 9, 25, and 26 above, and further in view of GenBank EF638827 .
The claims are drawn to a nucleic acid sequence having at least 90% identity to SEQ ID NO: 1 and an amino acid sequence having at least 90% identity to SEQ ID NO: 2. 
SEQ ID NO: 1 encodes the amino acid set forth in SEQ ID NO: 2. SEQ ID NO: 1 appears to be codon optimized for expression in Nicotiana benthamiana. The amino acid set forth in SEQ ID NO: 2 contains a tobacco PR-1a signal peptide, PNGase F, flag epitope, and KDEL retention signal. 
The teachings of Su in view of Dafny-Yelin, Demain, Agarwal, Takos, Bakker and D’Aoust have been discussed in the above rejection. 
The combination of Su in view of Dafny-Yelin, Demain, Agarwal, Takos, Bakker and D’Aoust do not teach SEQ ID NO: 1 or SEQ ID NO: 2. 
GenBank EF638828 teaches the amino acid sequence of the PR1a signal peptide and has 100% identity to amino acids 1-30 of SEQ ID NO: 2. 
GenBank AAA24932.1 teaches a sequence having 100% identity to amino acids 31-354 of SEQ ID NO: 2. 
Radin teaches the utilization of the FLAG epitope (DYKDDDDK). See Description of Figure 10 in column 9, lines 41-48; see also column 22, lines 34-42. Radin teaches that the FLAG epitope can be used to purify a recombinant protein from transgenic plants using anti-FLAG antibodies. See column 26, Section 6.3.
Mor teaches the replacement of preferred codons with respect to Nicotiana benthamiana sequences using the online database found at http://www.kazusa.or.jp/codon/. See Example 2. 

One of ordinary skill in the art would have had a reasonable expectation of success in designing the instant SEQ ID NOs: 1 and 2 utilizing standard molecular cloning techniques known to those of ordinary skill in the art. Additionally, utilizing those methods of codon optimization combined with the knowledge of the degenerate nature of the genetic code, one of ordinary skill in the art would have arrived at the instant SEQ ID NO: 1 using the codon table taught by Mor and the codon optimization performed by Agarwal. In view of this knowledge, the Examiner contends that, although not expressly taught by the prior art, SEQ ID NO: 1 is prima facie obvious, especially absent evidence to the contrary or any unexpected result. 


LOCUS       EF638827                 120 bp    RNA     linear   SYN 01-JAN-2008
DEFINITION  Synthetic construct tobacco PR1a signal peptide sequence.
ACCESSION   EF638827
VERSION     EF638827.1
KEYWORDS    .
SOURCE      synthetic construct
  ORGANISM  synthetic construct
            other sequences; artificial sequences.

  AUTHORS   Agarwal,S., Sanyal,I. and Amla,D.V.
  TITLE     Expression of modified gene encoding functional human
            alpha-1-antitrypsin protein in transgenic tomato plants
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 120)
  AUTHORS   Agarwal,S., Sanyal,I. and Amla,D.V.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-MAY-2007) Plant Molecular Biology & Genetic
            Engineering Division, National Botanical Research Institute, Rana
            Pratap Marg, Lucknow, Uttar Pradesh 226001, India
FEATURES             Location/Qualifiers
     source          1..120
                     /organism="synthetic construct"
                     /mol_type="other RNA"
                     /db_xref="taxon:32630"
     CDS             31..>120
                     /note="codon-optimized signal sequence of tobacco PR1
                     gene; used for translocation to endoplasmic reticulum"
                     /codon_start=1
                     /transl_table=11
                     /product="tobacco PR1a signal peptide"
                     /protein_id="ABV21361.1"
                     /translation="MGFVLFSQLPSFLLVSTLLLFLVISHSCRA"
     sig_peptide     31..120
ORIGIN      
        1 ggatccgcat gcctgcagtc tagataaaca atgggattcg tgctcttctc acaattgcct
       61 tcattcctct tggtgagtac tcttctcttg ttcctcgtta tctctcattc atgtagagct

LOCUS       AAA24932                 354 aa            linear   BCT 26-APR-1993
DEFINITION  endoglycosidase F precursor (EC 3.5.1.52) [Elizabethkingia
            meningoseptica].
ACCESSION   AAA24932
VERSION     AAA24932.1
DBSOURCE    locus FVBPNGF accession J05411.1
KEYWORDS    .
SOURCE      Elizabethkingia meningoseptica
  ORGANISM  Elizabethkingia meningoseptica
            Bacteria; Bacteroidetes; Flavobacteriia; Flavobacteriales;
            Flavobacteriaceae; Elizabethkingia.
REFERENCE   1  (residues 1 to 354)
  AUTHORS   Barsomian,G.D., Johnson,T.L., Borowski,M., Denman,J.,
            Ollington,J.F., Hirani,S., McNeilly,D.S. and Rasmussen,J.R.
  TITLE     Cloning and expression of
            peptide-N4-(N-acetyl-beta-D-glucosaminyl)asparagine amidase F in
            Escherichia coli
  JOURNAL   J. Biol. Chem. 265 (12), 6967-6972 (1990)
   PUBMED   2182635

            by G.D.Barsomian, 29-MAR-1990, for release after publication.
            Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..354
                     /organism="Elizabethkingia meningoseptica"
                     /db_xref="taxon:238"
     Protein         1..354
                     /name="endoglycosidase F precursor (EC 3.5.1.52)"
     mat_peptide     41..354
                     /product="endoglycosidase F"
     Region          48..173
                     /region_name="N-glycanase_N"
                     /note="Peptide-N-glycosidase F, N terminal; pfam09112"
                     /db_xref="CDD:286234"
     Region          212..340
                     /region_name="N-glycanase_C"
                     /note="Peptide-N-glycosidase F, C terminal; pfam09113"
                     /db_xref="CDD:286235"
     CDS             1..354
                     /coded_by="J05411.1:139..1203"
                     /transl_table=11
ORIGIN      
        1 mrkllifsis aylmagivsc kgvdsatpvt edrlalnavn apadntvnik tfdkvknafg
       61 dglsqsaegt ftfpadvttv ktikmfikne cpnktcdewd ryanvyvknk ttgewyeigr
      121 fitpywvgte klprgleidv tdfksllsgn telkiytetc lakgreysvd fdivygtpdy
      181 kysavvpviq ynkssidgvp ygkahtlglk kniqlptnte kaylrttisg wghakpydag
      241 srgcaewcfr thtiainnan tfqhqlgalg csanpinnqs pgnwapdrag wcpgmavptr
      301 idvlnnsltg stfsyeykfq swtnngtngd afyaissfvi aksntpisap vvtn

Query  31   APADNTVNIKTFDKVKNAFGDGLSQSAEGTFTFPADVTTVKTIKMFIKNECPNKTCDEWD  90
            APADNTVNIKTFDKVKNAFGDGLSQSAEGTFTFPADVTTVKTIKMFIKNECPNKTCDEWD
Sbjct  41   APADNTVNIKTFDKVKNAFGDGLSQSAEGTFTFPADVTTVKTIKMFIKNECPNKTCDEWD  100

Query  91   RYANVYVKNKTTGEWYEIGRFITPYWVGTEKLPRGLEIDVTDFKSLLSGNTELKIYTETC  150
            RYANVYVKNKTTGEWYEIGRFITPYWVGTEKLPRGLEIDVTDFKSLLSGNTELKIYTETC
Sbjct  101  RYANVYVKNKTTGEWYEIGRFITPYWVGTEKLPRGLEIDVTDFKSLLSGNTELKIYTETC  160

Query  151  LAKGREYSVDFDIVYGTPDYKYSAVVPVIQYNKSSIDGVPYGKAHTLGLKKNIQLPTNTE  210
            LAKGREYSVDFDIVYGTPDYKYSAVVPVIQYNKSSIDGVPYGKAHTLGLKKNIQLPTNTE
Sbjct  161  LAKGREYSVDFDIVYGTPDYKYSAVVPVIQYNKSSIDGVPYGKAHTLGLKKNIQLPTNTE  220

Query  211  KAYLRTTISGWGHAKPYDAGSRGCAEWCFRTHTIAINNANTFQHQLGALGCSANPINNQS  270
            KAYLRTTISGWGHAKPYDAGSRGCAEWCFRTHTIAINNANTFQHQLGALGCSANPINNQS


Query  271  PGNWAPDRAGWCPGMAVPTRIDVLNNSLTGSTFSYEYKFQSWTNNGTNGDAFYAISSFVI  330
            PGNWAPDRAGWCPGMAVPTRIDVLNNSLTGSTFSYEYKFQSWTNNGTNGDAFYAISSFVI
Sbjct  281  PGNWAPDRAGWCPGMAVPTRIDVLNNSLTGSTFSYEYKFQSWTNNGTNGDAFYAISSFVI  340

Query  331  AKSNTPISAPVVTN  344
            AKSNTPISAPVVTN
Sbjct  341  AKSNTPISAPVVTN  354

Response to Arguments: 
	Applicant argues that claims 6-8 are non-obvious by virtue of their dependency. However, the rejection of the independent claim has been maintained for the reasons set forth above. Thus, the rejections on claims 6-8 are maintained. 

Conclusion
	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662